865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.CITY OF BOWLING GREEN, KENTUCKY, State of Kentucky, LawrenceP. Green, Dr., Department of Corrections, GeorgeD. Hancock, Defendants-Appellees.
No. 88-5987.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1988.

Before KEITH, KENNEDY and MILBURN, Circuit Judges.

ORDER

1
Michael Wayne Long moves for the appointment of counsel in his appeal from the district court's dismissal of his suit filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking 67 billion dollars in damages, Long brought suit alleging that the psychiatrist assigned to determine whether he was competent to stand trial engaged in medical malpractice.  Long also alleged that he was being denied access to the courts.  In addition to monetary damages, Long sought a de novo evidentiary hearing in the U.S. District Court on the issue of his mental competence to stand trial.


3
The district court dismissed Long's complaint with prejudice pursuant to 28 U.S.C. Sec. 1915(d) because it appeared beyond doubt that Long could prove no set of facts which would entitle him to relief.   Malone v. Colyer, 710 F.2d 258, 261 (6th Cir.1983).


4
Upon consideration, we agree with the district court's disposition of this case.  Long's medical malpractice claim clearly fails to allege a deprivation of a federal constitutional right.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).


5
In addition, Long's claim that he has been denied access to the courts is frivolous.  Long does not allege that he has been denied pauper status, pen, paper, stamps, library time or legal assistance.   See Bounds v. Smith, 430 U.S. 817, 824-25 (1977).  Furthermore, a survey of cases reveals that Long has initiated approximately fifty legal actions in the district court;  he has had at least ten appeals decided by this court;  and currently he has approximately twenty cases pending before this court on appeal.


6
Accordingly, we deny Long's motion for appellate counsel and hereby affirm the order of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.